


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
Amended and Restated December 17, 2007
 
 

BNSF RAILWAY COMPANY
INCENTIVE COMPENSATION PLAN


1.0            OBJECTIVE


The BNSF Railway Company (“BNSF Railway” or the “Company”) Incentive
Compensation Plan (“ICP” or the “Plan”) has as its objective to:


 
1.1
Communicate and focus attention on key BNSF Railway business goals.



 
1.2
Identify and reward superior performance.

 
    1.3           Provide a competitive compensation package to attract and
retain high quality employees.


2.0            ADMINISTRATION


The ICP Committee shall provide overall administration of the Plan. The ICP
Committee shall be comprised of the Chief Executive Officer, the Executive Vice
President and Chief Financial Officer, the Executive Vice President Law and
Secretary, and the Vice President-Human Resources and Medical.


The ICP Committee will have discretionary authority to review and approve any
changes in eligibility, levels of participation, incentive opportunity, basis
for award determination, performance objectives, etc., subject to other
requirements of the Plan; provided, however, that the Chief Executive Officer
may approve incentive opportunities, including, but not limited to, ICP target
levels, for certain employees subject to Section 6.3 and 7.3 of this Plan.
Review and approval of Plan details will be performed on an annual basis.


The ICP Committee will appoint a plan administrator whose responsibility to the
ICP Committee will include:
 
    2.1            Establishment of procedures for the Plan operation.
 
    2.2            Timely and effective management of the day-to-day operations
of the Plan.
 
    2.3            Performance of periodic analyses to ensure the Plan’s
effectiveness.


3.0            ELIGIBILITY


All regularly assigned, active salaried employees of BNSF Railway and its rail
subsidiaries shall be eligible to participate in the ICP subject to the
discretion of the ICP Committee. Employees hired into a salaried position after
October 1 of any calendar year will not be eligible until the next calendar
year. The ICP Committee shall designate an employee’s level of participation.
The extent of participation in the ICP may vary according to the employee’s
level of responsibility. Depending on one’s level within the organization and
departmental discretion, some percentage of an employee’s payout potential may
be based upon achievement of personal goals.


3.1            ICP eligibility of newly hired salaried employees or scheduled
employees promoted to a salaried position will be treated as follows:


3.1.1            A new employee hired into an eligible position on or before
October 1 will be eligible to participate in the current calendar year.


3.1.2            A scheduled employee promoted to a regularly assigned salaried
position on or before October 1 will be eligible to participate in the current
calendar year.


3.1.3            The ICP award for a new salaried employee or a scheduled
employee promoted into an eligible position for the first time, on or before
October 1, will be prorated based upon the number of days worked in active
service in the eligible position.


3.2            Promotions, transfers, and assignments of active employees to
temporary, part-time, red-circle or other similar salary band continuation
status will be treated in the following manner:


3.2.1            A scheduled employee placed on temporary assignment to a
salaried position will not be eligible for an ICP payout.


3.2.2            A regularly-assigned salaried employee placed on a temporary
assignment to another salaried position of a higher salary band will maintain
his/her regularly assigned position’s ICP participation level.


3.2.3            A regularly-assigned salaried employee promoted (or demoted)
from one position to another with a higher (or lower) ICP participation level
will have his/her ICP award calculated on a pro-rata basis for the number of
days employed at each level.


3.2.4            A regularly-assigned salaried employee who is assigned for all
or a portion of the year to a part-time position will have his/her ICP award
calculated on a pro-rata basis for the number of days employed at each ICP
participation level and full-time-equivalency level.


3.2.5            A regularly-assigned salaried employee who has red-circle or
other similar salary band continuation status at a higher salary band will have
his/her ICP award calculated on a pro-rata basis at the ICP participation level
of the higher salary band for the number of days of red-circle or other similar
salary band continuation status and at the ICP participation level of the
assigned band for the number of days without such status.


3.3            ICP eligibility with respect to voluntary and involuntary
separation will be determined as follows:


3.3.1            VOLUNTARY RESIGNATIONS


3.3.1            (a)            If a participating employee voluntarily resigns
after December 31, but before award payout, the amount that would have otherwise
been received had there been no resignation will be paid to the employee.


3.3.1            (b)            If a participating employee voluntarily resigns
on or before December 31, and is not eligible for participation in a
company-sponsored severance program, the employee forfeits all rights to an ICP
award.


3.3.1            (c)            If a participating employee voluntarily resigns
in conjunction with a Company-sponsored severance program, the participant is
eligible to receive a pro-rata share of the ICP award he/she would otherwise
have earned based upon the number of days worked in active service during the
severance year.


3.3.2            INVOLUNTARY SEPARATION


3.3.2            (a)            If a participating employee is terminated for
cause, the participant forfeits all rights to an ICP award. Cause shall be
defined by the ICP Committee.


3.3.2            (b)            If a participating employee is terminated at the
discretion of the Company as part of a Company-sponsored severance program and
other than for cause, the participant is eligible to receive a pro-rata share of
the ICP award he/she would otherwise have earned based upon the number of days
worked in active service during the severance year.


3.4    ICP eligibility with respect to the following events will be determined
as indicated.


3.4.1            Retirement — The participant is eligible to receive a pro-rata
share of the ICP award he/she would otherwise have earned based upon the number
of days’ service prior to retirement.


3.4.2            Disability — A participating employee on short-term disability
is eligible to receive the full ICP payout. A participating employee who is
placed on long-term disability (“LTD”) is eligible to receive a pro-rata share
of the ICP award he/she would have earned based upon the number of days’ of
otherwise eligible service accrued prior to being placed on LTD. No ICP
eligibility accrues for any employee while on LTD, but eligibility will be
reinstated should the employee be removed from LTD and return to an active,
regularly-assigned salaried position.


3.4.3            Medical Leave — A participating employee on short-term paid
medical leave is eligible to receive the full ICP payout. An employee on unpaid
medical leave will be ineligible to receive an ICP payout for those days
comprising the unpaid medical leave period. The employee will receive a pro-rata
ICP payout based upon the total of all otherwise eligible salaried service
during the year, excluding the days on unpaid medical leave of absence.


3.4.4            Suspension — A participating employee suspended (without pay)
for disciplinary reasons is ineligible to receive an ICP payout for any and all
days comprising the suspension period.


3.4.5            Leave of Absence with Pay — A participating employee on leave
of absence with pay is entitled to receive the full ICP payout.


3.4.6            Leave of Absence without Pay — A participating employee on
leave of absence without pay will be ineligible to receive an ICP payout for
those days comprising the unpaid leave period. The employee will receive a
pro-rata ICP payout based upon the total of all otherwise eligible salaried
service during the year, excluding the days on unpaid leave of absence.


3.4.7            Military Leave — A participating employee on paid military
leave is entitled to the full ICP payout. An employee on unpaid military leave
will be ineligible to receive an ICP payout for those days comprising the unpaid
military leave period. The employee will receive a pro-rata ICP payout based
upon the total of all otherwise eligible salaried service during the year,
excluding the days on unpaid military leave of absence.


3.4.8            Death — A pro-rata share of the ICP award the participant would
otherwise have earned will be paid to the deceased employee’s estate based upon
the total number of days of eligible service during the award year.


3.4.9            Seniority Exercise — A participating employee who exercises
his/her seniority at any time during the year forfeits all rights to an ICP
award for that year except under circumstances when an employee exercises
seniority in lieu of a severance package which had been offered to the employee.


3.4.10                       Position Abolishment — If the Company abolishes a
participating salaried employee’s position and the Company offers a severance
package, the participant is eligible to receive a pro-rata share of the ICP
award he/she would otherwise have earned based upon the number of days’ service
prior to abolishment.
 
                                3.4.11 The ICP Committee may, at its discretion,
decide to pay all or a portion of the award a participant would otherwise have
earned when termination occurs
                                under any subsection to Section 3.0 ELIGIBILITY.


For purposes of Section 3.0, a pro-rata share of the ICP award a participant
would otherwise have earned shall be based upon the nearest whole number of days
in active service during the award year. Performance awards for eligible persons
terminating employment during the award year shall be based on actual Company
and individual performance through the full year and will be payable at the
payment date for continuing employees.


4.0            INCENTIVE OPPORTUNITIES


The incentive awards will be designed to reflect the position’s impact on BNSF
Railway performance and will provide incentives that are in line with key
competitors. Incentive levels will be determined and communicated to employees
on an annual basis.


5.0            INCENTIVE AWARD BASES


The ICP Committee shall annually review the mix of Company goals and individual
or departmental goals (defined further in Section 6.0) and may modify them at
its discretion; provided that this Section 5.0 shall not permit an award that is
designated as Performance-Based Compensation and is otherwise not permitted
under Section 6.3.


6.0            PERFORMANCE OBJECTIVES


Payments of ICP awards shall be based on performance measured against objectives
established by the Compensation and Development Committee of the Board of
Directors of Burlington Northern Santa Fe Corporation (“BNSF Corporation”).


 
6.1
COMPANY-WIDE GOALS



Company-wide performance objectives shall be established at the beginning of
each year for BNSF Railway.


 
6.2
PERSONAL AND DEPARTMENTAL GOALS



If the ICP Committee determines that departments may have departmental or
personal goals, then each department may establish its own departmental goals
and assign them to some or all departmental employees. The department may also
establish personal goals for selected employees to be accomplished in addition
to or in lieu of any departmental goals.


The personal goals element of the ICP is intended to be used by the immediate
supervisor of an employee whose salary band is a level approved by the ICP
Committee to have personal goals assigned as part of an employee’s plan
participation. In such circumstances, the manager may deem it necessary or
desirable to encourage the planning and review of written individual objectives
in order to accomplish the following:


6.2.1            Provide a system whereby senior management and subordinates
mutually agree on important objectives to be attained.


6.2.2            Provide an opportunity for regular review and feedback
regarding progress towards stated objectives.


6.2.3            Introduce a discretionary element into the ICP to give senior
management greater flexibility in ensuring that the ICP accomplishes its basic
purposes.


At the beginning of each year for which there are to be personal goals, it is
recommended that approximately two goals be mutually agreed upon by the
participating employee and his/her immediate supervisor. These objectives are to
represent specific accomplishments desired within the framework of the
responsibilities of the participating employee, or could represent specific
goals beyond the scope of the employee’s usual job requirements. Objectives may
be related solely to one individual, or may relate to a group of two or more
individuals whose efforts are required to complete a common task. Objectives may
apply to the full year, or to a portion of the year, as appropriate. Each
objective shall be designed to be measurable and attainable, but not without
significant effort.


Personal goals, when they apply, will be established for each participating
employee by the employee and his or her manager subject to the approval of the
department head and the ICP Committee.


 
6.3
PERFORMANCE-BASED COMPENSATION



The Compensation and Development Committee of the BNSF Corporation Board of
Directors may designate an ICP award granted to any participating employee as
Performance-Based Compensation. To the extent required by Code section 162(m),
any such ICP award so designated shall be conditioned on the achievement of one
or more Performance Measures, as selected by such committee, and any ICP award
intended to be Performance-Based Compensation shall not be paid prior to
certification of the achievement by such committee. For ICP awards under this
subsection 6.3 intended to be Performance-Based Compensation, (i) the grant of
the awards and the establishment of the Performance Measures shall be made
during the period required under Code section 162(m); (ii) the provisions of the
Plan shall not apply to any ICP award to the extent that the application of such
provision would cause the award to no longer satisfy the requirements of Code
section 162(m); and (iii) such Committee shall have the authority and discretion
to reduce the amount of any ICP award designated as Performance-Based
Compensation at any time prior to payment of the award, with the reduction to be
based on such factors and criteria as the Committee determines to be relevant.


6.3.1            For ICP Awards that are intended to be Performance-Based
Compensation, the maximum amount payable to any participating employee with
respect to any calendar year shall equal $5 million.


6.3.2            The term “Performance-Based Compensation” shall have the
meaning ascribed to it under Code section 162(m) and the regulations thereunder.


6.3.3            The “Performance Measures” shall be based on any one or more of
the following Company, Subsidiary, operating unit or division performance
measures: net income, earnings per share, safety, on-time train performance,
velocity, return on investment, operating income, operating ratio, cash flow,
return on assets, stockholders return, revenue, customer satisfaction, and
return on equity, or any combination thereof. Each goal may be expressed on an
absolute and/or relative basis, may be based on or otherwise employ comparisons
based on internal targets, the past performance of the Company and/or the past
or current performance of other companies, and in the case of earnings-based
measures, may use or employ comparisons relating to capital, shareholders equity
and/or shares outstanding, investments or to assets or net assets.


6.3.4            The term “Code” means the Internal Revenue Code of 1986, as
amended. A reference to any provision of the Code shall include reference to any
successor provision of the Code.
 
7.0            PERFORMANCE


Company performance will be reviewed each quarter when quarterly financial and
operating results are available. The determination and distribution of awards
will occur as soon as practicable after the compilation of the full year
results.


Senior management and the ICP Committee shall have the discretion to apply
judgment to their performance evaluation at the company, departmental and
individual performance levels. Performance shall be evaluated in light of
opportunities and conditions prevailing during the measurement period.


 
7.1
The ICP Committee shall approve all awards except as described in Section 7.3.



7.2            Subject to Section 7.3, the ICP Committee has the discretion of
increasing or decreasing individual or collective awards on any basis including
the following considerations:


7.2.1            BNSF Railway performance relative to its competitors.


7.2.2            Long term as well as short term performance considerations.


7.2.3            Unforeseen opportunities and obstacles.


7.2.4            The ICP Committee’s judgment of BNSF Railway and individual
performance.


7.3            The awards of all executive officers of BNSF Railway who are also
executive officers of BNSF Corporation shall be recommended by the Compensation
and Development Committee of the BNSF Corporation Board of Directors and
approved by the BNSF Corporation Board of Directors, provided, however, that the
award for the Chief Executive Officer shall be approved by the independent
directors on the BNSF Corporation Board of Directors.


8.0            AWARD PAYMENT


The ICP Committee will select the payment date at its discretion as soon as
practicable after the close of the year and completion of performance
evaluations, provided, however, that the payment date shall be no later than the
15th day of the third month following the close of the year unless unforeseeable
events make it impractical to make the payments by such date. ICP awards are
subject to all usual tax and withholding requirements.


To the extent that the Plan and the awards under the Plan are subject to the
rules applicable to nonqualified deferred compensation plans under section 409A
of the Code, such portion of the Plan and such awards are not intended to result
in acceleration of income recognition or imposition of penalty taxes by reason
of section 409A, and the terms of such portion of the Plan and such awards shall
be interpreted in a manner (and such portion of the Plan and such awards will be
amended to the extent determined necessary or appropriate by the Committee) to
avoid such acceleration and penalties.


NOTE:  Annual ICP awards under the Plan shall not exceed 200% of the target
award set for the year, beginning with awards earned in 2008.  If the Company
fails to meet its financial threshold objectives, then no ICP awards
(companywide, departmental, or individual) shall be due or payable for that year
above 200 percent of target for each non-financial measure except to the extent
that the ICP Committee shall decide, in its discretion, that ICP awards shall
nevertheless be paid above that level (provided, however, that with respect to
any employees who are executive officers of BNSF Corporation, the Compensation
and Development Committee and the Board of Directors of BNSF Corporation must
concur in this decision, provided, however, that in the case of the Chief
Executive Officer, only the independent directors on the BNSF Corporation Board
of Directors must concur in this decision).
 
9.0            COMMUNICATIONS


The Plan administrator, under the direction of the ICP Committee, shall be
responsible for maintaining records and communicating information concerning the
ICP.


10.0            TERMINATION OR AMENDMENT


The ICP shall remain in effect until terminated or ended by the Board of
Directors or the ICP Committee. However, if a Change in Control shall have
occurred during the term of this Plan, this Plan shall continue in effect
through the end of the year in which such Change in Control occurred, during
which time the Company is contractually bound to maintain the Plan, and provided
further that the membership of the Committee cannot be changed during such
period.


A “Change in Control” shall be deemed to have occurred if:


(a)            any “person”, as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
BNSF Corporation, any trustee or other fiduciary holding securities under an
employee benefit plan of BNSF Corporation, or any company owned, directly or
indirectly, by the stockholders of BNSF Corporation in substantially the same
proportions as their ownership of stock of BNSF Corporation), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of BNSF Corporation representing 25% or more of the
combined voting power of BNSF Corporation’s then outstanding securities;


(b)            during any period of two consecutive years (not including any
period prior to the effective date of this provision), individuals who at the
beginning of such period constitute the Board of BNSF Corporation, and any new
director (other than a director designated by a person who has entered into an
agreement with BNSF Corporation to effect a transaction described in clause (a),
(c) or (d) of this definition) whose election by the Board of BNSF Corporation
or nomination for election by BNSF Corporation’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;


(c)            the stockholders of BNSF Corporation approve a merger or
consolidation of BNSF Corporation with any other company other than (i) a merger
or consolidation which would result in the voting securities of BNSF Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 80% of the combined voting power of the voting
securities of BNSF Corporation (or such surviving entity) outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of BNSF Corporation (or
similar transaction) in which no “person” (as hereinabove defined) acquires more
than 25% of the combined voting power of BNSF Corporation’s then outstanding
securities; or


(d)            the stockholders of BNSF Corporation adopt a plan of complete
liquidation of BNSF Corporation or approve an agreement for the sale or
disposition by BNSF Corporation of all or substantially all of BNSF
Corporation’s assets. For purposes of this clause (d), the term “the sale or
disposition by BNSF Corporation of all or substantially all of BNSF
Corporation’s assets” shall mean a sale or other disposition transaction or
series of related transactions involving assets of BNSF Corporation or of any
direct or indirect subsidiary of BNSF Corporation (including the stock of any
direct or indirect subsidiary of BNSF Corporation) in which the value of the
assets or stock being sold or otherwise disposed of (as measured by the purchase
price being paid therefore or by such other method as the Board of Directors of
BNSF Corporation determines is appropriate in a case where there is no readily
ascertainable purchase price) constitutes more than two-thirds of the fair
market value of BNSF Corporation (as hereinafter defined). For purposes of the
preceding sentence, the “fair market value of BNSF Corporation” shall be the
aggregate market value of BNSF Corporation’s outstanding shares of common stock
(on a fully diluted basis) plus the aggregate market value of BNSF Corporation’s
other outstanding equity securities. The aggregate market value of the shares of
BNSF Corporation’s common stock (on a fully diluted basis) outstanding on the
date of the execution and delivery of a definitive agreement with respect to the
transaction or series of related transactions (the “Transaction Date”) shall be
determined by the average closing price for BNSF Corporation’s common stock for
the ten trading days immediately preceding the Transaction Date. The aggregate
market value of any other equity securities of BNSF Corporation shall be
determined in a manner similar to that prescribed in the immediately preceding
sentence for determining the aggregate market value of the shares of BNSF
Corporation’s common stock or by such other method as the Board of Directors of
BNSF Corporation shall determine is appropriate.


Subject to Section 10.0 hereof, BNSF Railway and its subsidiaries reserve the
right to change Plan provisions or terminate the Plan at any time.


11.0            EFFECTIVE DATE


This Amended and Restated ICP is effective December 17, 2007.


12.0            NON-DUPLICATION OF BENEFITS


The ICP is in place of the Burlington Northern Santa Fe Incentive Compensation
Plan effective as of January 1, 1996, and there shall be no duplication of
benefits under such plan and the ICP.

